Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 07/08/2015 based on 62/189984 is acknowledged.

Note that the rejection as set forth in paragraph 5, in the office action dated 12/24/2021, was inadvertently stated as a 35 U.S.C. 102(a)(1) as being anticipated Vanghefinazari (20150196104) in view of Sampaio (8636169).  It is obvious that the rejection is meant to use 35 U.S.C. 103 as being unpatentable over Vanghefinazari (20150196104) in view of Sampaio (8636169).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the deformation of basket sidewall and insert sidewall and the opposing handles to closing the tote assembly in claims 26-28.

Claims 14-15,17, and 24-25 are withdrawn from further consideration. Applicant made the election of Group I, directed to the nesting structure, without traverse, in the response dated 04/02/2021 is acknowledged. 

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Note from the specification: 
[0073]    As the shoe 100 can be a separate component, the shoe 100 can be formed of a variety of materials, such as but not limited to a rubberized elastomer which provides resistance to scuffing and tearing. Further, the rigidity of the shoe 100 can be greater than the basket sidewall 40 and/or the insert sidewall 90, as majority of deformation to provide for closure of the tote assembly 10 is created in the sidewalls.
[0078] In one configuration, the basket 20 and the insert 80 are configured to permit the selective closure of the free edge of the basket sidewall 40. That is, the basket sidewall 40 and insert sidewall 90 are selected permit sufficient deformation to allow the handles 44 or releasable fasteners to engage and close the tote assembly 10. (with emphasis)
 
The original specification fails to teach that both the basket and the insert are movable between and open position and a closed position in claims 27 and 28.  The only closure being disclosed comprising the tote 10 using the handles 44 or releasable fasteners to engage and close the tote assembly.  This is a new matter rejection.

Claims 1-4, 6, 12, 18, 19, 21-22, and 26-28 and are rejected under 35 U.S.C. 103 as being unpatentable over Vanghefinazari (20150196104) in view of Sampaio (8636169).  Vanghefinazari teaches a tote assembly comprising basket with a bottom, sidewall with upper and lower portions with the upper portion defining a pair of opposing handles 130 (fig. 1) each defined by a handle aperture, and a plurality of basket apertures 114.  Vanghefinazari teaches that the basket system can have numerous uses:
In cities where used almost on a daily basis, Zanbeel intrinsically became a personal accessory that a person (shopper) would carry when visiting the local grocery market/store, bakery, the butcher shop and more 
This new container has unique, new and novel characteristics that would give it many more use cases than just a basket used to carry the groceries in.

Having multiple accessories not only allows for customization, but it also provides room for designing new accessories in the future that attach to the container. Therefore the possibilities become endless. Customizability and modification are important aspects of a successful product as they allow the user to make changes according to their preferences and liking.

The accessories, besides providing customizability, are strategically designed to account for some of the items regularly carried by the men and women of the 21st century such as cell phone, car keys, wallet, coffee cup, bottles, etc. (with emphasis)

Vanghefinazari also teaches an insert 302 (fig. 3) including an insert bottom having a plurality of apertures and the apertures being aligned with the basket aperture upon operable engagement of the insert and the basket as shown in fig. 3. 
Vanghefinazari meets all claimed limitations except for the insert bottom having a plurality of apertures.   Sampaio teaches that it is known in the art to provide basket with an insert that can have numerous uses
Tote bags are a type of tote, as are tote baskets, tote buckets, tote boxes, tote carts, tote handbags, laundry totes, and the like. Totes in general have been around for thousands of years and have been made from woven reeds, bamboo, wood, bark, sticks, grass, animal hide, animal hair and quills, and other natural materials. Totes have also been made from metals such as copper or iron wire, strips, foil, sheet, and the like. Many modern totes are fabricated from plastic. Most totes have a handle or handles to make the job of carrying a loaded tote that much easier. Totes also are made in various sizes for different applications, and may contain a variety of compartments again depending on the intended application. (with emphasis) (with emphasis)

 Sampaio also teaches an insert 130 with an insert bottom with a plurality of apertures at 1301 for draining:

A plurality of drain holes 1301 can be seen.  Some embodiments of the  present invention may have different quantities or placement of drain holes, or  may have no drain holes whatsoever.  (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide apertures in the insert bottom of Vanghefinazari as taught by Sampaio to provide drainage for the contents of the insert.
Regarding claims 2, and 12 regarding the rigidity, note the lower portion of 302 in fig.11A having less material density due to the apertures on most of the upper portion and the lower portion having at least a portion more rigid due to the bottom being solid without apertures.
Regarding claim 3, note at least two opposed apertures comprises the  “opposing grips” as claimed. 
Regarding claim 12, note that the portion adjacent the hole would have a less rigidity than the portion without 
Regarding claim 23, note that the limitation of the basket sidewall upper portion and insert sidewall are selected permit sufficient deformation to close the tote assembly do not impart any structure or material over the device in Vanghefinazari.  
Regarding claims 26-28, the functionality of the basket being closeable depends on the material as being rubberized elastomer, and the device in Vanghefinazari is made of the same elastic material: rubber and can flexible as applicant’s disclosed material and both the basket and the insert can deform and the handle 132 can move together in the same manner as applicant’s basket:
[0037] The container 100 can be made out of a pliable material that is soft enough to feel comfortable and easy against the body when carried by the user. Rubber materials, or the like, can make the container 100. (with emphasis)

Claims 2, 5, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vanghefinazari in view of Sampaio, and further in view of Mills (2465910). Vanghefinazari meets all claimed limitations except for the ledge for supporting shoulder of an inner insert.   Mill teaches that it is known in the art to provide outside container with a ledge at 24 for supporting shoulder of an inner insert at 40.  It would have been obvious to one of ordinary skill in the art to provide the outside container with a ledge for supporting an inner insert to provide an alternative structure for keeping the inside insert secured.
Also regarding claim 2, Mills teaches that it is known in the art to provide a lower portion thicker than the upper portion (portion that forming the ledge).  It would have been obvious to one of ordinary skill in the art to provide a lower portion thicker than the upper portion to provide added rigidity to the bottom portion for stability where it is needed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanghefinazari in view of Sampaio, and further in view of Splain et al. (D553361).  Vanghefinazari meets all claimed limitations except for lobes the insert bottom.  Splain teaches that it is known in the art to provide lobes on the bottom of a container (note the lobes on the two ends or on the corners).  It would have been obvious to one of ordinary skill in the art to provide corner lobes on both the outside container and the insert to provide the desired shape and/or for holding and/or carrying the container easily (by having the center of gravity nearer to the body) and/or matching the inside and the outside container. 

Applicant's arguments have been fully considered but they are not persuasive.  
Regarding the rejection, applicant asserts that the container in Vanghefinazari with the insert 302 is specific to a pet carrier and to provide drainage Sampaio would be hindsight since the container of Vanghefinazari  expressly configured to retain food, produce and other consumable products.    
The examiner submits that: a) basket type containers, similar to that of Vanghefinazari, are known to be used for variety of uses and are not limited to a particular use of container food or for carrying pet.  By common sense, Vanghefinazari’s description the smaller basket being used as a pet container does not limit the basket to be used for something else.  Likwise for the main container is not limited to produce.  In fact, Vanghefinazari explicitly teaches that the basket system can be used differently in numerous instances:
In cities where used almost on a daily basis, Zanbeel intrinsically became a personal accessory that a person (shopper) would carry when visiting the local grocery market/store, bakery, the butcher shop and more 
This new container has unique, new and novel characteristics that would give it many more use cases than just a basket used to carry the groceries in.

Having multiple accessories not only allows for customization, but it also provides room for designing new accessories in the future that attach to the container. Therefore the possibilities become endless. Customizability and modification are important aspects of a successful product as they allow the user to make changes according to their preferences and liking.

The accessories, besides providing customizability, are strategically designed to account for some of the items regularly carried by the men and women of the 21st century such as cell phone, car keys, wallet, coffee cup, bottles, etc. (with emphasis)

Also, as evidenced by the applied Sampaio reference, Sampaio also teaches the use of a tote of different uses:
Tote bags are a type of tote, as are tote baskets, tote buckets, tote boxes, tote carts, tote handbags, laundry totes, and the like. Totes in general have been around for thousands of years and have been made from woven reeds, bamboo, wood, bark, sticks, grass, animal hide, animal hair and quills, and other natural materials. Totes have also been made from metals such as copper or iron wire, strips, foil, sheet, and the like. Many modern totes are fabricated from plastic. Most totes have a handle or handles to make the job of carrying a loaded tote that much easier. Totes also are made in various sizes for different applications, and may contain a variety of compartments again depending on the intended application. (with emphasis)

Also, both Vanghefinazari and Sampaio are directed to baskets that are capable of storing numerous types of contents, and under KSR, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”.  In this case, to provide a hole for drainage is well within the skill of a person in this art. 
Even it is argued that the upper insert can only be used as a pet container.  It is noted that the desired to have drainage for pet container as evidenced in Ward, Jr. (5305710).  
The framework 20 is preferably fabricated from lightweight metal tubing, plastic or the like; the skin 32 from metal or plastic, which is extensively perforated. Material so perforated facilitates drainage, from the skin 32, of any water or other liquid which might otherwise accumulate there. (with emphasis)

Regarding the new claims, as set forth above, the functionality of the basket being closeable depends on the material as being rubberized elastomer, and the device in Vanghefinazari is made of the same elastic material: rubber and can flexible as applicant’s disclosed material and both the basket and the insert can deform and the handle 132 can move together in the same manner as applicant’s basket:
[0037] The container 100 can be made out of a pliable material that is soft enough to feel comfortable and easy against the body when carried by the user. Rubber materials, or the like, can make the container 100. (with emphasis)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733